Citation Nr: 0114935	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1948 and from May 1952 to May 1958.  He had 
additional, unverified service.  He died in December 1998; 
the appellant is the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death was denied.  In July 2000 the claims file was 
permanently transferred to the RO in St. Petersburg, Florida.


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With regard to the enactment of the VCAA, and the instant 
claim, the Board notes that it was denied on the basis that 
it was not well-grounded.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

The appellant contends that the RO erred by failing to grant 
service connection for the veteran's cause of death.  At the 
time of his death, the veteran was not service-connected for 
any disability.

The Board has reviewed the claims file and has identified 
certain assistance that must be rendered to comply with the 
VCAA.  The RO is requested to ensure that all appropriate 
development is undertaken in this case.  The veteran's DD-214 
shows that in addition to his service from May 1952 to May 
1958, he also had 7 years of prior active service.  A 
Certificate of Military Service shows that the veteran's 
prior service included the period from January 1944 to 
November 1948.  Since the Certificate of Military Service 
only accounts for 4 years of prior service, the RO should 
attempt to verify the additional years of service.  

It is also noted that the RO's request for the veteran's 
service medical records resulted in receipt of a few records; 
the rest were said to be unavailable.  Since the RO's initial 
request for records only covered the dates of service from 
May 1952 to May 1956, a supplemental request should be made 
to the National Personnel Records Center (NPRC) for the 
veteran's service medical records to include all periods of 
service.  This supplemental request to the NPRC is necessary 
so as to avoid making a decision on an incomplete or 
inaccurate record.  See Hayre v. West, 188 F. 3d 1327, 1331-
1332 (Fed. Cir. 1999).  In a situation where the service 
medical records are still unavailable, the RO should ask the 
appellant to submit any of the veteran's service records that 
she has to the RO.  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

Finally, the death certificate shows that the veteran died in 
the Tampa General Hospital; however, the clinical records of 
his hospitalization have not been associated with the file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request verification of 
the veteran's active duty dates from the 
National Personnel Records Center in St. 
Louis, Missouri, as well as request all of 
the service medical records.  All records 
obtained must be associated with the 
claims file.  Unsuccessful attempts at 
procuring the records must be documented 
in writing.

3.  The RO should contact the appellant 
and request copies of all of the veteran's 
service medical records that are in her 
possession.  All such records should 
thereafter be associated with the claims 
file.

4.  The RO should obtain a release for the 
Tampa General Hospital in Florida and then 
request copies of the veteran's terminal 
clinical medical records.  Any such 
records obtained must be associated with 
the claims file.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


